Citation Nr: 1431596	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran was scheduled for a Board hearing in June 2014.  He failed to report for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704 (2013).

The issue of entitlement for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the claim for entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran did not timely perfect an appeal. 

2.  The evidence received since the July 2005 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating these claims.

3.  Affording the Veteran the benefit of the doubt, the currently diagnosed tinnitus is related to military service. 



CONCLUSIONS OF LAW

1.  The July 2005 RO decision denying the claim of service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the July 2005 rating decision is new and material and the previously denied claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  In light of the favorable action taken by the Board, because the claim for entitlement to service connection for bilateral hearing loss is reopened and remanded for further development and the claim for entitlement to service connection for tinnitus is reopened and granted, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.
 
II.  New and Material Evidence

In general, RO rating decisions that are not timely appealed become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  However, if new and material evidence is presented or secured to a disallowed claim, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 
The Board must determine in the first instance whether new and material evidence has been received to reopen a claim because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  New and material evidence is defined as existing evidence that was not previously submitted to agency decision makers that relates to an unestablished fact necessary to substantiate the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran's bilateral hearing loss and tinnitus claims were initially denied in July 2005, on the grounds that the Veteran's current hearing loss and tinnitus are not related to service.  The Veteran did not appeal the May 2001 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Evidence of record at the time of the July 2005 denial consisted of the Veteran's service treatment records, a May 2005 VA examination, and the Veteran's assertions that his hearing loss was due to service. 

Evidence received since the July 2005 denial includes: a private opinion that the Veteran's hearing loss and tinnitus are related to his service.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran's hearing loss may be related to in-service noise exposure) and raises a reasonable possibility of substantiating the claims.  As new and material evidence has been received, reopening of the claims for entitlement to service connection for bilateral hearing loss and tinnitus is warranted. 

III.  Service Connection 

In a January 2009 statement, the Veteran reported that his tinnitus started during service and that he has had ringing in his ears since his service in Vietnam.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  Pursuant to 38 C.F.R. § 3.303(b), for disabilities listed in 38 C.F.R. § 3.309(a), when a chronic condition is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is competent to report that he first experienced ringing in his ears during service, that the ringing has continued since that time, and that he currently continues to experience ringing in his ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran served as a Combat Engineer in Vietnam.  In the July 2005 rating decision, exposure to combat noise was conceded.  

In May 2005, the Veteran was afforded a VA audiological examination.  The examiner indicated that the Veteran reported that he started noticing tinnitus about 10 years prior to his examination.  The examiner opined that the etiology of the Veteran's tinnitus was not at least as likely as not related to in-service noise exposure because the Veteran's hearing was within normal limits at separation and the Veteran reported post-service noise exposure.  

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that the Veteran's tinnitus began during service and has existed since.  The Board acknowledges that the opinion from the VA examiner is negative; however, the examiner did not provide a rationale for his opinion and it was based on inaccurate facts.  The examiner based his negative nexus opinion on the Veteran's hearing examination at separation from service and post-service occupational noise exposure.  However, the examiner stated that the Veteran's hearing was normal at separation from service, but that it is possible that the Veteran had hearing loss at 3000 and 6000 Hz at separation.  In addition, the VA examination notes the Veteran reported that he worked in a factory after service, but that he wore hearing protection.  In addition, the Veteran indicated in his January 2009 Notice of Disagreement that he did not report that he had experienced tinnitus for 10 years during the May 2005 VA examination, and that he has had tinnitus since his service in Vietnam.  Thus, the VA examiner's opinion regarding the Veteran's tinnitus is of limited probative value. 

The Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  The competent and credible evidence of record demonstrates that the tinnitus started in service; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been received, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened, and the appeal, to this extent, is granted.

Entitlement to service connection for tinnitus is granted. 
REMAND

The May 2005 VA examiner did provide an adequate opinion.  The Board notes that while the Veteran submitted a March 2008 private opinion, the private audiologist did not review the Veteran's claims file and did not provide an adequate opinion.  The most recent audiology examination in the record is dated March 2008.  As more than six years have passed since this time, another examination should be obtained on remand.  In addition, the Veteran reported that he was scheduled to receive another hearing examination in February 2013.  These records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, obtain the names and addresses of all medical care providers who treated the Veteran for his bilateral hearing loss since March 2008, including any outstanding VA treatment records.  

2.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of his bilateral hearing loss.  The Veteran's claims file and any pertinent records should be made available to the examiner for review in connection with the opinion. 

Based on the examination and review of the record, the examiner should respond to the following: is it at least as likely as not that the Veteran's hearing loss had its onset in service?  Please provide a rationale for all opinions.

3.  Thereafter, review the record and readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


